UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 Commission File Number 0-13823 FNB UNITED CORP. (Exact name of Registrant as specified in its Charter) North Carolina 56-1456589 (State of Incorporation) (I.R.S. Employer Identification No.) 150 South Fayetteville Street Asheboro, North Carolina (Address of principal executive offices) (Zip Code) (336) 626-8300 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer £ Accelerated filer T Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes £ No T As of August 4, 2009 (the most recent practicable date), the Registrant had outstanding 11,429,203 shares of Common Stock. FNB United Corp. and Subsidiary Report on Form 10-Q June 30, 2009 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1 Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets June 30, 2009 and December 31, 2008 2 Consolidated Statements of Income Three and Six Months Ended June 30, 2009 and 2008 3 Consolidated Statements of Shareholders' Equity and Comprehensive Income Six Months Ended June 30, 2009 and 2008 4 Consolidated Statements of Cash Flows Six Months Ended June 30, 2009 and 2008 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures about Market Risk 33 Item 4 Controls and Procedures 34 PART II. OTHER INFORMATION Item 1 Legal Proceedings 35 Item1A Risk Factors 35 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3 Defaults Upon Senior Securities 35 Item 4 Submission of Matters to a Vote of Security Holders 35 Item 5 Other Information 35 Item 6 Exhibits 35 Signatures 36 FORWARD LOOKING STATEMENTS Some of our statements contained in this quarterly report on Form 10-Q, including matters discussed under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” are “forward-looking statements” that are based upon our current expectations and projections about future events that are not historical facts and our future financial performance. Forward-looking statements are not guarantees of performance or results. They often contain words like “may,” “plan,” “contemplate,” “anticipate,” “believe,” “intend,” “continue,” “expect,” “project,” “predict,” “estimate,” “could,” “should,” “would,” “will,” and similar expressions. These forward-looking statements involve risks and uncertainties and are based on our beliefs and assumptions, and on the information available to us at the time that these disclosures were prepared. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following: the effects of future economic conditions, including inflation or a decrease in residential housing values; governmental monetary and fiscal policies, as well as legislative and regulatory changes; our ability to maintain required capital levels and adequate sources of funding and liquidity; the risks of changes in interest rates on the level and composition of deposits, loan demand and the values of loan collateral, securities and interest sensitive assets and liabilities; credit risks; the effects of competition from other commercial banks, thrifts, mortgage banking firms, consumer finance companies, credit unions, insurance companies, money market and other mutual funds and other financial institutions operating in our market area and elsewhere, including institutions operating regionally, nationally and internationally, together with competitors offering banking products and services by mail, telephone and the Internet; our ability to receive dividends from our subsidiary; the effects of critical accounting policies and judgments; fluctuations in our stock price; the effect of any mergers, acquisitions or other transactions to which we or our subsidiary may from time to time be a party; and the failure of assumptions underlying the establishment of our allowance for loan losses. All forward-looking statements speak only as of the date on which such statements are made and FNB United Corp. undertakes no obligation to update any statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. 1 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements FNB United Corp. and Subsidiary Consolidated Balance Sheets (unaudited) (dollars in thousands, except share and per share data) June30, December31, Assets Cash and due from banks $ $ Interest-bearing bank balances 56 Federal funds sold 42 Investment securities: Available-for-sale, at estimated fair value (amortized cost of $254,250 in 2009 and $206,072 in 2008) Held-to-maturity (estimated fair value of $99,544 in 2009 and $27,580 in 2008) Loans held for sale Loans held for investment Less:Allowance for loan losses ) ) Net loans held for investment Premises and equipment, net Goodwill Core deposit premiums Other assets Total Assets $ $ Liabilities Deposits: Noninterest-bearing demand deposits $ $ Interest-bearing deposits: Demand, savings and money market deposits Time deposits of $100,000 or more Other time deposits Total deposits Retail repurchase agreements Federal Home Loan Bank advances Federal funds purchased Subordinated debt Junior subordinated debentures Other liabilities Total Liabilities Shareholders' Equity Preferred stock, $10.00 par value; authorized 200,000 shares, 51,500 shares issued and outstanding at $1,000 stated value - Common stock warrant - Common stock, $2.50 par value; authorized 50,000,000 shares, issued 11,429,203 shares in 2009 and 11,428,003 shares in 2008 Surplus Retained earnings Accumulated other comprehensive loss ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes to consolidated financial statements. 2 Table of Contents FNB United Corp. and Subsidiary
